Per Curiam.
The amendment of section 520 of the Code of Criminal Procedure by chapter 465 of the Laws of 1926 grants to every convicted defendant in a criminal action a right of appeal, but provides that there shall be only one such appeal “ and the decision of the appellate court sha 1 be final, and no appeal shall lie from that court to any other court except as hereinafter provided.” It further provides that appeals in the city of New York from a conviction by a city magistrate shall be to the Appellate Part of the Court of Special Sessions, and that where such an appeal has been taken, “ a further right of appeal to the Court of Appeals shall lie as hereinafter prescribed, but not otherwise; ” and that such appeal to the Court of Appeals may be allowed only on a certificate from a judge of the Court of Appeals or a justice of the *260Appellate Division of the department in which such. conviction was had. Under this amendment no appeal can be taken to the Appellate Division from a judgment of affirmance in the Appellate Part of the Court of Special Sessions in the city of New York.
The amendment became effective on July 1, 1926. While the judgment of affirmance in the Court of Special Sessions was rendered on June 23, 1926, the notice of appeal to the Appellate Division is dated July 21, 1926. The appeal is, therefore, governed by the provisions of chapter 465 of the Laws of 1926. (Croveno v. Atlantic Ave. R. R. Co., 150 N. Y. 225.)
It follows that the appeal should be dismissed.
Present — Dowling, P. J., Mebbell, Mabtin, O’Malley and Pboskaueb, JJ.
Appeal dismissed.